Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16-35 are allowed for the same reason as stated in the Notice of Allowance (NOA) issued on 08/09/2021. A new IDS was submitted by the Applicants on 08/23/2021, and documents indicated in the IDS do not disclose underlined feature in section 2 below.

The following is an Examiner’s statement of reasons for allowance stated on 08/09/2021:
Instant Invention draws to techniques for changing reception time of a downlink link control channel transmitted from a base station according to configuration or indication of the base station. Each of independent claims, claim 16 (“A method”), claim 21 (“A method”), claim 26 (“A user equipment”) and claim 31 (“A base station”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 16. A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, first downlink control information on a downlink control channel, the first downlink control information including information indicating a search space configuration between a first search space configuration and a second search space configuration for monitoring the downlink control channel; 
in case that the information indicates the second search space configuration, monitoring the downlink control channel based on the second search space configuration; and 
receiving, from the base station, second downlink control information, based on the second search space configuration and the first downlink control information, 
wherein the first downlink control information further includes at least one slot format indicator.

Claims 21, 26 and 31 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 16, 21, 26 and 31 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 241